Pish, O. J.
1. The portion of the charge upon which error was assigned was not entirely accurate, hut, considered in the light of the evidence and of the entire charge, the inaccuracy affords no ground for reversal.
2. The evidence was sufficient to support the verdict for the plaintiff, and there was no error, in refusing a new trial.

Judgment affirmed.


All the Justices concur.

Complaint. Before Judge Bartlett. Haralson superior court. July 2, 1917.
J. 8. Edwards and G. R. & H. 0. Hutchens, for plaintiff in error.
Griffith & Matthews, contra.